DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/479,395 dated 7 March 2022, responding to the 8 December 2021 Office Action provided in the rejection of claims 26-50, wherein claims 26-28, 31-36, and 41-50 have been amended.
Claims 26-50 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 50 is objected to because of the following informalities:  there is a grammatical error in claim language “The apparatus of claim 41, a second command interface…” (see lines 1-3).  Appropriate correction is required.

Allowable Subject Matter
Claims 32, 34-35, 40, 44-46, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-29, 33, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cen et al. (U.S. 8,966,477) (Hereinafter Cen) in view of Steinberg, Udo (U.S. 10,447,728) (Hereinafter Steinberg), and further in view of Weissmann, Eliezer (U.S. 7,752,030) (Hereinafter Weissmann – art made of record).
As per claim 26, Cen discloses an apparatus, comprising: 
memory (see for example Cen, this limitation is disclosed such that there is platform hardware 116 with a memory 120; Fig.1 Items 116, 120 and associated text); 
processor circuitry (see for example Cen, this limitation is disclosed such that the platform hardware 116 has a processor 118; Fig.1 Items 116, 118 and associated text. In a computing environment, a virtual machine is migrated from one platform to another; col.1 lines {34}-{55}. The platform hardware uses programmable logic or hardcoded logic for execution the processor connected to the memory; col.3 lines {29}-{40}); the circuitry operable to execute one or more instructions to cause the circuitry to:
determine a first version of a physical device to support via a VMM (see for example Cen, this limitation is disclosed such that detection occurs of the active underlying graphic device exposed by a combined virtual graphics device, and selection occurs of a proper plugin that matches the detected underlying device. A wrapper determines and switches the plugin in response to a VMM switching the underlying graphics device; col.6 line {45} – col.7 line {3}); and 
expose a subset of virtualized capability registers associated with the first version of the physical device to a virtual machine (VM) (see for example Cen, this limitation is disclosed such that VMM exposes PCIe configuration space including registers to guest OS; col.5 lines {43}-{57}, col.7 lines {39}-{63}).
Cen does not explicitly teach generating a plurality of virtualized capability registers for a virtual device (VDEV) by virtualizing a plurality of device-specific capability registers of a physical device to be virtualized by a virtual machine monitor (VMM), the plurality of virtualized capability registers to define a plurality of device-specific capabilities of the physical device.
However, Steinberg discloses generating a plurality of virtualized capability registers for a virtual device (VDEV) by virtualizing a plurality of device-specific capability registers of a physical device to be virtualized by a virtual machine monitor (VMM), the plurality of virtualized capability registers to define a plurality of device-specific capabilities of the physical device (see for example Steinberg, this limitation is disclosed such that a virtualized instance of a control register of a CPU is created in a VM; col.15 lines {40}-{63}. The virtualization including virtual control registers is provided by a micro-hypervisor (i.e. VMM) for a VM; col.16 lines {37}-{56}).
Cen in view of Steinberg is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cen by virtualizing registers as taught by Steinberg because it would enhance the teaching of Cen with an effective means of providing a virtualization layer for protecting guest processes of a guest operating system kernel (as suggested by Steinberg, col.2 lines {38}-{59}).
Although Cen in view of Steinberg discloses determining a first version of a physical device to support via a VMM, Cen in view of Steinberg does not explicitly teach determining a first version of a plurality of versions of a physical device to support.
However, Weissmann discloses determining a first version of a plurality of versions of a physical device to support (see for example Weissmann, this limitation is disclosed such that in a system with a plurality of models of a base processor (i.e. “ a plurality of versions of a physical device”), a model of the processor for which instructions are intended is identified, the instructions accessing model-specific registers of the processor; clm.1 and associated text, col.1 lines {24}-{36}. The specific model of the process is emulated; col.2 lines {3}-{37}).
Cen in view of Steinberg is analogous art with Weissmann because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cen in view of Steinberg by identifying and emulating a specific model of base processor as taught by Weissmann because it would enhance the teaching of Cen in view of Steinberg with an effective means of emulating one model of a processor on a physical processor that is a different model for instructions that access model-specific registers of the processor (as suggested by Weissmann, col.1 lines {24}-{36}).
As per claim 28, Cen in view of Steinberg discloses the apparatus of claim 26, the logic to assign at least one command interface to the VM by mapping the at least one command interface into a memory-mapped input/output (MMIO) space of the VDEV (see for example Cen, this limitation is disclosed such that memory-mapped I/O (MMIO) is used by a VMM for assigning an underlying device to the guest OS. BAR0 registers which store an ID of an underlying graphics device VF may map to VMM MMIO; col.5 line {58} – col.6 line {38}, col.7 lines {39}-{63}. A virtual function (VF) is an interface to physical graphics device function mapped with the support of IOMMU; col.1 lines {34}-{55}).
As per claim 29, Cen in view of Steinberg, further in view of Weissmann discloses the apparatus of claim 26, the device-specific capability registers comprising memory-mapped input/output (MMIO) registers (see for example Cen, this limitation is disclosed such that there are MMIO registers; col.5 line {58} – col.6 line {38}).
As per claim 33, Cen in view of Steinberg, further in view of Weissmann discloses the apparatus of claim 26, the circuitry to provide the device-specific capabilities of the physical device to a guest driver associated with the physical device via providing access to the subset of the virtualized capability registers to the guest driver (see for example Cen, this limitation is disclosed such that a guest wrapper driver loads the driver uses the registers; col.7 lines {39}-{63}).
Regarding claim 36, it is a method claim having similar limitations cited in claim 26.    Thus, claim 36 is also rejected under the same rationales as cited in the rejection of claim 26.
Regarding claim 38, it is a method claim having similar limitations cited in claim 28.    Thus, claim 38 is also rejected under the same rationales as cited in the rejection of claim 28.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cen (U.S. 8,966,477) in view of Steinberg (U.S. 10,447,728), further in view of Weissmann (U.S. 7,752,030) as applied to claims 26 and 36 above, respectively, and further in view of Abraham et al. (U.S. 2014/0229769) (Hereinafter Abraham).
As per claim 27, Cen in view of Steinberg, further in view of Weissmann discloses the apparatus of claim 26 (see rejection of claim 26 above), but does not explicitly teach the circuitry to access the device-specific capability registers via a physical function (PF) driver of the physical device.
However, Abraham discloses the circuitry to access the device-specific capability registers via a physical function (PF) driver of the physical device (see for example Abraham, this limitation is disclosed such that a physical function communications with a physical function driver at the emulation layer and has access to the hardware registers that implement the full PCI configuration space for a physical I/O device; paragraphs [0007]-[0008]).
Cen in view of Steinberg, further in view of Weissmann is analogous art with Abraham because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cen in view of Steinberg, further in view of Weissmann by utilizing a physical function driver as taught by Abraham because it would enhance the teaching of Cen in view of Steinberg, further in view of Weissmann with an effective means of providing an interface for a VMM to a physical I/O device (as suggested by Abraham, paragraph [0007]).
Regarding claim 37, it is a method claim having similar limitations cited in claim 27.    Thus, claim 37 is also rejected under the same rationales as cited in the rejection of claim 27.

Claims 30-31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cen (U.S. 8,966,477) in view of Steinberg (U.S. 10,447,728), further in view of Weissmann (U.S. 7,752,030) as applied to claims 26 and 36 above, respectively, and further in view of Serebrin, Benjamin Charles (U.S. 9,436,751) (Hereinafter Serebrin).
As per claim 30, Cen in view of Steinberg further in view of Weissmann discloses the apparatus of claim 26 (see rejection of claim 26 above), but does not explicitly teach an input/output (I/O) memory management unit (IOMMU) to provide accessed and dirty (A/D) bit support for the IOMMU.
However, Serebrin discloses an input/output (I/O) memory management unit (IOMMU) to provide accessed and dirty (A/D) bit support for the IOMMU (see for example Serebrin, this limitation is disclosed such that there is an IOMMU that uses a dirty bit for accessed memory (i.e. providing “accessed and dirty (A/D) bit support for the IOMMU) to indicated dirty pages; col.7 lines {17}-{31}).
Cen in view of Steinberg, further in view of Weissmann is analogous art with Serebrin because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cen in view of Steinberg, further in view of Weissmann by having an IOMMU with dirty bit support as taught by Serebrin because it would enhance the teaching of Cen in view of Steinberg, further in view of Weissmann with an effective means of determining dirtied pages of a VM to be migrated (as suggested by Serebrin, col.2 lines {13}-{29}).
As per claim 31, Cen in view of Steinberg, further in view of Weissmann discloses the apparatus of claim 26 (see rejection of claim 26 above), but does not explicitly teach circuitry to detect dirty memory pages associated with the VM during VM migration using accessed and dirty (A/D) bit support of virtualization page-tables.
However, Serebrin discloses circuitry to detect dirty memory pages associated with the VM during VM migration using accessed and dirty (A/D) bit support of virtualization page-tables (see for example Serebrin, this limitation is disclosed such that there is the IOMMU that uses a dirty bit for accessed memory (i.e. providing “accessed and dirty (A/D) bit support for the IOMMU) to indicate dirty pages uses a VT-d table with columns indicating whether given page of a virtual machine has been dirties; col.7 lines {17}-{31}).
Cen in view of Steinberg, further in view of Weissmann is analogous art with Serebrin because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cen in view of Steinberg, further in view of Weissmann by having an IOMMU with dirty bit support as taught by Serebrin because it would enhance the teaching of Cen in view of Steinberg, further in view of Weissmann with an effective means of determining dirtied pages of a VM to be migrated (as suggested by Serebrin, col.2 lines {13}-{29}).
Regarding claim 39, it is a method claim having similar limitations cited in claim 30.    Thus, claim 39 is also rejected under the same rationales as cited in the rejection of claim 30.

Claims 41-42, 47-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Cen et al. (U.S. 8,966,477) (Hereinafter Cen) in view of Traut, Eric P. (U.S. 2007/0050764) (Hereinafter Traut).
As per claim 41, Cen discloses an apparatus, comprising: 
a processor (see for example Cen, this limitation is disclosed such that the platform hardware 116 has a processor 118; Fig.1 Items 116, 118 and associated text); the processor comprising circuitry to: 
emulate at least one virtual device (VDEV), the VDEV comprising a first command interface of a plurality of command interfaces (see for example Cen, this limitation is disclosed such that a virtual graphics device provides emulated VGA and graphics capability through a virtual function (VF) (i.e. “first command interface”) of a physical graphics device, there being one or more virtual functions (i.e. “a plurality of command interfaces”) of the graphics device; col.5 lines {5}-{27}); 
map the first command interface to at least one command interface memory-mapped input/output (MMIO) register of a plurality of command interface MMIO registers of at least one physical device, the first command interface MMIO register associated with a first backend resource of a plurality of backend resources (see for example Cen, this limitation is disclosed such that memory-mapped I/O (MMIO) is used by a VMM for assigning an underlying device to the guest OS. BAR0 registers which store an ID of an underlying graphics device VF may map to VMM MMIO register, there being a plurality of MMIO registers; col.5 line {58} – col.6 line {38}, col.7 lines {39}-{63}. A virtual function (VF) is an interface to physical graphics device function mapped with the support of IOMMU; col.1 lines {34}-{55}. Further, there are a plurality of underlying devices; col.5 lines {43}-{57}); and 
map the first command interface to at least one virtual machine (VM) to provide the at least one VM access to the first backend resource (see for example Cen, this limitation is disclosed such that the virtual function of the physical device is mapped and provided to a VM with the support of an IOMMU; col.1 lines {34}-{55}).
Although Cen discloses emulating at least one virtual device (VDEV), the VDEV comprising at least one command interface, Cen does not explicitly teach emulating at least one virtual device (VDEV) via a virtual device composition module (VDCM).
However, Traut discloses emulating at least one virtual device (VDEV) via a virtual device composition module (VDCM) (see for example Traut, this limitation is disclosed such that virtual devices are emulated as plug-in device modules (i.e. a plug-in module is claimed “virtual device composition module (VDCM)”); paragraph [0066]).
Cen in view of Traut is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cen by using a framework of modules for virtual devices as taught by Traut because it would enhance the teaching of Cen with an effective means of providing the logic required to instantiate, initialize, save, restore, reset, and tear down a virtual device while making use of I/O and memory intercepts to respond to guest accesses (as suggested by Traut, paragraph [0066]).
As per claim 42, Cen in view of Traut discloses the apparatus of claim 41, the first command interface comprising an assignable interface (Al) of a scalable input/output virtualization (S-IOV) architecture (see for example Cen, this limitation is disclosed such that the device being mapped is SR-IOV capable; col.1 lines {34}-{55}).
As per claim 47, Cen in view of Traut discloses the apparatus of claim 41, the circuitry to determine at least one VM resource requirement for the at least one VM (see for example Cen, this limitation is disclosed such that an underlying graphics device is assigned to a guest OS [of a virtual machine]; col.7 lines {39}-{63}).
As per claim 48, Cen in view of Traut discloses the apparatus of claim 41, the circuitry to re-map the first command interface from the at least one VM to another VM (see for example Cen, this limitation is disclosed such that guest graphics driver wrapper performs a PCIe function level reset; col.7 line {63} – col.8 line {9}).
As per claim 50, Cen in view of Traut discloses the apparatus of claim 41, a second command interface of the plurality of command interfaces associated with at least one different physical device (see for example Cen, this limitation is disclosed such that memory-mapped I/O (MMIO) is used by a VMM for assigning an underlying device to the guest OS. BAR0 registers which store an ID of an underlying graphics device VF may map to VMM MMIO; col.5 line {58} – col.6 line {38}, col.7 lines {39}-{63}. A virtual function (VF, a “second command interface” inclusive) is an interface to physical graphics device function mapped with the support of IOMMU; col.1 lines {34}-{55}).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Cen (U.S. 8,966,477) in view of Traut (U.S. 2007/0050764) as applied to claim 41 above, and further in view of Steinberg (U.S. 10,447,728).
As per claim 43, Cen in view of Traut discloses the apparatus of claim 41 (see rejection of claim 41 above), but does not explicitly teach logic to map the at least one command interface to the VM using a second-level translation table of the at least one processor.
However, Steinberg discloses circuitry to map the first command interface to the VM using a second-level translation table of the processor (see for example Steinberg, this limitation is disclosed such that a CPU supports two-level page table hierarchy with a second level of page tables for translating addresses; col.15 line {64} – col.16 line {36}).
Cen in view of Traut is analogous art with Steinberg because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cen in view of Traut by utilizing layering of page tables as taught by Steinberg because extended page tables (EPT) with leveled nesting are a known feature of an x86 CPU (as suggested by Steinberg, col.15 line {64} – col.16 line {36}).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196